19-11845-shl   Doc 5-7   Filed 06/03/19 Entered 06/03/19 14:18:56   Exhibit E   Pg
                                      1 of 12



                                   EXHIBIT E
19-11845-shl             Doc 5-7             Filed 06/03/19 Entered 06/03/19 14:18:56                                                 Exhibit E          Pg
                                                          2 of 12
                                                                                   Tel: +44 1481 724561                               PO Box 180
                                                                                   Fax: +44 1481 711657                               Place du Pré
                                                                                   mail@bdo.gg                                        Rue de Pré
                                                                                   www.bdo.gg                                         St Peter Port
                                                                                                                                      Guernsey
                                                                                                                                      GY1 3LL




                                                                                                                                 7 March 2019

  TO ALL KNOWN AND CONTINGENT CREDITORS
                                                                                                                                 Please ask for
                                                                                                                                 Christopher Sandall
                                                                                                                                 0207 893 3792




  Dear Sirs

  BSG Resources Limited (the “Company”) - In Administration

              In accordance with the Order of the Royal Court of Guernsey (“the Administration
              Order”) handed down on 6 March 2018, I am reporting the progress made in the
              Administration for the period from 6 September 2018 to 5 March 2019, that being the
              second six months of the Administration.

  1           Statutory Information

              The Joint Administrators are William Callewaert and Malcolm Cohen of BDO Limited and
              BDO LLP, respectively, (the “Joint Administrators”) who were appointed in respect of the
              Company on 6 March 2018.

              The Joint Administrators were appointed by The Royal Court of Guernsey (“the Court”)
              on an application made by the Company.

              The Company’s registered office address is West Wing, Frances House, Sir William Place,
              St Peter Port, Guernsey, GY1 1GX and the Company’s registered number is 46565.

  2           Background to the Administration

              Full details of the background to the appointment of the Joint Administrators were
              provided in the first report dated 5 September 2018.

              In summary, the directors took the decision to place the Company into Administration
              with a view to realising its two major contingent assets, the ICSID arbitration against the
              Republic of Guinea and the claim against George Soros and other related parties in the
              United States, for the purpose of the survival of the Company, and the whole or any part
              of its undertaking, as a going concern.




   BDO Limited       Registered in Guernsey number 29684
   Directors         J M Hallett FCA S M Phillips FCA CPA R M Searle FCA C.Dir A M Trebert FCCA

   BDO Limited is registered to carry out audit work in the UK by The Institute of Chartered Accountants in England and Wales.

   BDO Limited, a limited liability company incorporated in Guernsey, is a member of BDO International Limited, a UK company limited by guarantee, and
   forms part of the international BDO network of independent member firms.
19-11845-shl   Doc 5-7       Filed 06/03/19 Entered 06/03/19 14:18:56               Exhibit E     Pg
                                          3 of 12




  3     Approach to the Administration

        As we stated in our first report, the Joint Administrators' role is to fulfil the purpose of
        the Administration Order as detailed above. In order to achieve this, the Joint
        Administrators have been working closely with the Company's directors and advisors with
        the aim of fulfilling the purpose of the Administration Order.

        The affairs of the Company, particularly the litigation matters, are varied, complex and
        largely interrelated and the Joint Administrators and their team have spent a
        considerable amount of time in consultation with the Company’s management, advisors
        and the lawyers instructed on each individual matter to progress those matters with the
        overall aim of fulfilling the purpose of the Administration Order.

        As advised in our previous report, the Joint Administrators have retained the Company’s
        premises in Guernsey and its existing employees in order to maintain the historic
        knowledge and cooperation of these key individuals and to ensure the best prospects of a
        successful outcome for the Administration.

  4     Litigation Matters

        An overview of each of the major litigation matters is set out below.

  4.1   Claim against the Republic of Guinea

        The Company is a claimant in an arbitration proceeding against the Republic of Guinea
        (“Guinea”), conducted through the International Centre for Settlement of Investment
        Disputes (“ICSID”). In summary, the claim relates to iron ore exploration and mining
        rights in the Simandou region, previously awarded to the Company by Guinea, which, it is
        alleged, were illegally expropriated by Guinea in 2014. The Company’s claim seeks the
        restoration of those rights, together with damages.

        In our first report the Joint Administrators informed creditors that the proceeding was
        fully briefed and that the decision of the tribunal was awaited.

        At the time of preparing this report discussions regarding non-binding settlement terms
        are progressing which, if successful, will suspend the arbitration proceeding (without
        prejudice to the Company’s rights to recommence the proceeding) whilst a definitive
        settlement agreement is negotiated, in order to provide a better opportunity to bring in
        realisations to the estate.

  4.2   Claim against George Soros

        We previously reported that the Company had filed a complaint against George Soros and
        related parties in the United States District Court for the Southern District of New York in
        2017. The complaint asserts various claims against George Soros and his Open Society
        Foundations and related entities arising out of or related to their alleged actions to
        intentionally deprive the Company of its iron ore mining interests in the Simandou region
        of Guinea. The complaint seeks US$10 billion in damages.




                                                 2
19-11845-shl   Doc 5-7       Filed 06/03/19 Entered 06/03/19 14:18:56               Exhibit E     Pg
                                          4 of 12




        In November 2017, the presiding judge granted the defendants’ request for a stay of the
        litigation pending resolution of the ICSID arbitration noted above, without otherwise
        ruling on the merits of a motion to dismiss the complaint, which had been submitted by
        the defendants. As a result, the action has been stayed since that time.

        The status conference which had been scheduled for October 2018 was postponed until
        November 2018 at the instance of the Court. The Company had requested that the stay
        be lifted, at least partially, to enable discovery to proceed. In the event the Court
        decided that the stay should remain in place until July 2019 (or such time as ICSID
        renders its decision, if earlier) at which point it indicated that it was likely to order
        discovery to proceed either fully or only in respect of documents. The Joint
        Administrators will be making appropriate representations to the Court at the time of the
        next status conference.

  4.3   Claim by Vale S.A.

        As advised in the previous report, the Company is the respondent to an arbitration
        proceeding, conducted through the London Court of International Arbitration (“LCIA”),
        brought against it by Vale S.A. (“Vale”). The proceeding relates to alleged fraudulent
        misrepresentation by the Company in respect of a joint venture between Vale and the
        Company relating to the Simandou iron ore mining project in Guinea. Vale seeks to
        recover its investment in the shares of the joint venture company (US$500m) and
        infrastructure investment (US$750m). Its claims are based on alleged fraudulent
        misrepresentations on the part of the Company which led to Vale making its investment.
        The Company denied these allegations.

        As reported previously, the arbitration process is now complete and the Joint
        Administrators are awaiting the LCIA’s decision, which could be issued by the tribunal at
        any time.

  4.4   Cunico Litigation

        As reported previously, the Company is a respondent to a Dutch proceeding brought by,
        amongst others, a Dutch registered company, Cunico Resources NV (“Cunico”). The
        claim is part of a wider dispute (and litigations in the Netherlands, Dubai and the
        Bahamas) between (amongst others) the shareholders (and their parent
        companies/beneficiaries) of Cunico and involves numerous parties, including but not
        limited to entities and persons directly or indirectly related to the Company. The
        Company (and the co-defendants) contest the jurisdiction of the Court. The Court is due
        to schedule a date for pleadings on that specific issue. The Joint Administrators are
        engaging with the Dutch lawyers in this regard and, to the extent it is deemed necessary,
        will attend the hearing.

        The Company is a co-claimant in appeal proceedings against Cunico (amongst others) and
        the Joint Administrators have undertaken research into the underlying assets in order to
        ascertain, as far as they are able, its underlying asset base to assess the likelihood of
        making recoveries even if it is successful in its appeal in respect of the Cunico litigation.




                                                  3
19-11845-shl     Doc 5-7   Filed 06/03/19 Entered 06/03/19 14:18:56                Exhibit E        Pg
                                        5 of 12




        Any continuation of the appeal would be subject to obtaining litigation funding. Dutch
        attorneys have provided advice as to the likelihood of success of an appeal. The Joint
        Administrators are currently considering this advice in order to assess the likelihood of
        obtaining litigation funding, considering the prospects of success and any subsequent
        recovery.

        In respect of the other litigation in which the Company is indirectly involved, these
        proceedings have been stayed, are subject to extensions, put on hold or discussions are
        taking place between the parties. Settlement discussions with the other parties continue
        with the objective of maximising the return, if any, to the Company.

        The Joint Administrators will continue to monitor all aspects of the Cunico Litigation,
        whether the Company has a direct or indirect interest, in order to maximise the return (or
        minimise the loss), if any, to the Company.

  4.5   Le Canard Enchaine (“Le Canard”)

        The Company, along with Mr Steinmetz and other entities connected to him, had made a
        claim in France prior to our appointment against Le Canard relating to an article which
        was alleged to be defamatory.

        Judgement was given against Le Canard in September 2018 and damages and costs were
        awarded against it. The amount of this award is not substantial and is presently subject
        to appeal. Le Canard was also ordered to print retractions of the defamatory allegations
        in a number of French publications.

  5     Assets

        In addition to the potential litigation recoveries mentioned above, the other main assets
        of the Company are as follows:

  5.1   Octea Limited and Subsidiaries

        The Company holds a direct subsidiary company, Octea Limited (“Octea”), that acts as
        the holding company for a group of companies engaged in diamond mining, extraction
        and refinement based in Sierra Leone, as well as the marketing and sale of diamonds.

        The Joint Administrators have carried out a detailed review of Octea’s mining and sales
        operations, including a site visit to the mine by a BDO industry specialist. They continue
        to monitor Octea’s performance on a monthly basis with its management and have
        observer status on its board.

        On 2 January 2019, Octea’s country of incorporation, and that of certain of its
        subsidiaries, were migrated from the British Virgin Islands to Guernsey.

        The Company had previously advanced funds to Octea under the provisions of a loan
        combination agreement dated 31 July 2012. As at the date of this report, the balance
        owed by Octea to the Company is US$142,460,679.




                                                 4
19-11845-shl   Doc 5-7     Filed 06/03/19 Entered 06/03/19 14:18:56               Exhibit E        Pg
                                        6 of 12




        Between January 2013 and September 2013, the Company paid expenses on behalf of
        Octea to the value of US$105,347.87 that remain outstanding.

        Between January 2014 and February 2018, the Company paid expenses on behalf of
        Octea Diamonds Limited, a wholly owned subsidiary of Octea, to the value of
        US$1,436,081.89 that remain outstanding.

        The repayment of the balances will be dependent on the financial success of the
        underlying diamond operations described above.

  5.2   West African Power Limited

        The Company holds a direct subsidiary company, West African Power Limited (“WAPL”),
        which ultimately holds, through a group of subsidiary undertakings, a minority
        investment in a power station located in Geregu, Nigeria. WAPL has been in dispute for
        several years on a number of issues with its investee company and with the majority
        shareholder in the power station, which exercises de facto control over it and who, it is
        alleged, has denied WAPL its rights to participate in its management.

        The Joint Administrators met with representatives of the majority shareholder and of the
        Company’s management in November 2018 with a view to facilitating a resolution of the
        dispute. It was agreed at that meeting that the shareholders would provide the Joint
        Administrators with the documentation to enable them to obtain a detailed
        understanding of the issues so that they could assist in resolving the dispute. Some
        information was provided, but by no means all the required information, and the Joint
        Administrators remain in correspondence with the majority shareholder on this matter.

        Between January 2017 and February 2018, the Company paid expenses on behalf of WAPL
        to the value of US$116,064.50. It is not clear to the Joint Administrators whether this
        balance will be recovered in full.

  5.3   Roslindale PTE Ltd (“Roslindale”)

        The Company holds 64,826,482 redeemable preference shares in Roslindale. The shares
        were issued at US$1 per share and carry the right to a preferential dividend which is
        payable as and when determined by Roslindale’s board of directors.

        The Company’s management recognised an impairment to the value of these shares
        during 2016 to US$1,000 in aggregate, as a result of significant uncertainty over future
        cash flows attributable to this asset.

        The Joint Administrators understand that the underlying asset of Roslindale is an
        undeveloped oil and gas field located in the Middle East. The Joint Administrators
        further understand that no dividend has been received from this investment to date.

        The Joint Administrators will continue to investigate whether this asset has any value to
        the Company and its creditors.




                                                5
19-11845-shl   Doc 5-7      Filed 06/03/19 Entered 06/03/19 14:18:56              Exhibit E     Pg
                                         7 of 12




  5.4   Bank Account

        The Company holds a bank account with Banque J Safra Sarasin in Switzerland. At the
        date of appointment there was US$17,947 equivalent in this account, which is presently
        US$14,489 equivalent. The movement in this balance is attributable to bank charges and
        exchange differences (the underlying deposit is held in Swiss Francs).

  5.5   Debtors

        BSG Capital Markets Limited (“Capital Markets”’)

        Capital Markets is indebted to the Company for US$1.8m, which sum fell due for payment
        on 31 December 2018. The Joint Administrators demanded payment of this amount, but
        settlement has not been forthcoming due to inadequate liquidity in Capital Markets. The
        Joint Administrators are currently in discussions with the debtor regarding repayment
        and are expecting to receive formal repayment proposals.

        BSG Real Estate Limited (“Real Estates”)

        The sum of US$32,823 is due to the Company in respect of rent receivable from Real
        Estates, which occupies part of the Company’s offices in Guernsey. The Joint
        Administrators have demanded payment of this debt and are in discussions with Real
        Estates in relation to the settlement of the debt and the ongoing tenancy arrangements.

        Former Employee

        A former employee of two of the Company’s subsidiaries was arrested in Israel in 2016.
        The Company loaned him US$290,000 equivalent, which was lodged as a bail bond. The
        bond was subsequently released, but was not paid to the Company. The Joint
        Administrators are investigating this matter in order to identify to whom the funds were
        released and to ascertain the prospects of recovery of this amount.

  5.6   Investigation of Assets

        The Joint Administrators have a duty to identify any potential assets of the Company
        other than those identified above. If you are aware of any asset or potential asset that is
        not included above, please provide relevant information to the Joint Administrators.

  6     Creditors

  6.1   Secured Creditors

        Standard Chartered Bank (“SCB”)

        SCB is the historic lender to the Company and certain of its subsidiary undertakings and
        claims to have security over all proceeds flowing into the Company to the extent of the
        full amount of the debt owing to it.




                                                6
19-11845-shl   Doc 5-7     Filed 06/03/19 Entered 06/03/19 14:18:56               Exhibit E    Pg
                                        8 of 12




        The outstanding debt due to SCB prior to the appointment of the Joint Administrators
        was US$16m, allegedly rising to some US$75m (now in excess of US$81m including
        interest) as a result of the Company entering Administration. The Joint Administrators
        (on behalf of the Company) and SCB respectively have currently reserved all their rights
        in respect of the SCB position while they consider the legal position more fully.

        Star West Investments Limited (“Star West”)

        Star West holds a charge over the shares of Octea as security for its loan of $151m to
        that company in respect of the Company’s guarantees of Octea’s obligations to Star
        West. These guarantees have not been called upon and at present there is no debt due
        to Star West by the Company.

  6.2   Unsecured Creditors

        The estimated unsecured creditors of the Company amount to US$7,491,893. These
        comprise inter-company or associated company creditors, general trade and expense
        creditors, the Guernsey Social Security Office and the Guernsey Income Tax Office.

  6.3   Contingent Creditors

        In addition to the creditors set out above there are two contingent creditors; Star West
        (in respect of the guarantee noted above) and Vale (in respect of its arbitration claim
        against the Company, noted above). The certainty, quantum and timing of these
        liabilities is currently unknown.

  7     Receipts and Payments Account

        Enclosed, for your information, is a summary of the receipts and payments account for the
        Administration to date (showing a nil balance in hand). I comment as follows:

  7.1   Realisations

        There have been no realisations in the Administration to date.

  7.2   Funding

        The Company has no liquid assets with which to fund the costs of the Administration.

        A formal funding agreement between Nysco Management Corp. (the Company’s
        immediate parent company) (“Nysco”) and the Company was entered into on 18
        December 2018 (the ‘Funding Agreement’). The Funding Agreement sets out the terms
        on which Nysco has agreed to provide funding by way of loan facilities for certain aspects
        of the Administration. A summary account of the sums loaned to the Company is set out
        as Appendix 1.




                                                7
19-11845-shl   Doc 5-7     Filed 06/03/19 Entered 06/03/19 14:18:56               Exhibit E      Pg
                                        9 of 12




  7.3   Trading

        The Company acted as an adviser and administration function for a number of its
        subsidiaries and has continued to do so to a limited extent.

        Operational costs have been incurred, principally in respect of salaries and legal and
        professional fees.

        Under the terms of a management agreement, a management fee may be payable to the
        Company from its direct subsidiary, Octea. The payment of this management fee is
        presently subject to uncertainty in terms of the quantum and timing of its receipt by the
        Company.

  8     Joint Administrators’ Remuneration

        Following an application in September 2018 the Court approved the Joint Administrators’
        fee estimate for the first 12 months of the Administration in the amount of £901,239.
        This was an increase on the previously approved amount of £577,741. The increase in
        estimated fees was a result of unanticipated costs incurred in relation to the litigation
        matters referred to above. At the time of the increase to the fee budget, it was agreed
        that a discount of £75,856 would be applied to the time costs incurred to that date.

        The tables at Appendix 2 summarise the Joint Administrators' time costs incurred from
        appointment and for the period of this report up to the date of preparation.

        On 21 February 2019 the Joint Administrators made a request in accordance with the
        terms of the Funding Agreement for an amount of £194,034 to be paid to the Company in
        respect of fees and cost incurred. The amount requested includes £150,361 for payment
        of the Joint Administrators’ fees. The balance of the request was to settle legal fees and
        disbursements and a sum of £25,000 to be an accrual and in anticipation of legal fees
        arising in relation to the current settlement negotiations with Guinea. Under the terms
        of the Funding Agreement the amount requested will be paid on or before 11 March
        2019.

        At the time of preparing this report, the Joint Administrators’ fees have exceeded the
        budgeted amount by £181,322 of which £138,399 has been incurred since the beginning
        of February 2019 in respect of dealing with the Guinea/ICSID matter detailed above. A
        further Court approval will shortly be sought.

  9     Disbursements

        Direct disbursements are recovered in respect of precise sums paid to third parties
        during the Administration. In the period covered by this report, disbursements of £2,579
        (summarised in the loan account as “General Disbursements”) have been incurred in
        respect of direct disbursements. These are detailed in the table below.




                                                8
19-11845-shl    Doc 5-7     Filed 06/03/19 Entered 06/03/19 14:18:56              Exhibit E      Pg
                                         10 of 12




                   Disbursement                                        Amount £
                   Travel (Air)                                           2,201
                   Travel (Taxi/Tube) & Subsistence                          54
                   Administrators’ Insolvency Bond                          324
                                                                          2,579

         Indirect disbursements for costs such as printing, photocopying and telephone calls that
         cannot be specifically allocated to the Administration have not been incurred or drawn
         by the Joint Administrators.

  10     Future of the Administration

         As mentioned above, the purpose of the Administration is the survival of the Company as
         a going concern.

         The two contingent assets in this Administration are the ICSID arbitration against the
         Republic of Guinea and the US litigation against George Soros. The status of these two
         matters has been set out above to the fullest extent possible. The outcome of these
         matters will determine the future strategy of the Administration and whether or not it
         will be possible for the Joint Administrators to achieve the purpose of the
         Administration.

         If you require any further information, please contact me or my colleague Christopher
         Sandall on 0207 893 3792 or email him on christopher.sandall@bdo.co.uk and
         BSGR@bdo.co.uk.


  Yours faithfully
  For and on behalf of
  BSG Resources Limited




  William Callewaert
  Joint Administrator




                                                 9
19-11845-shl          Doc 5-7             Filed 06/03/19 Entered 06/03/19 14:18:56                              Exhibit E          Pg
                                                       11 of 12

  Appendix 1
  Joint Administrators’ Summary Receipts and Payments Account
                                                                                6 September 2018           From appointment
                                                                       Notes    to 2 March 2019            to 2 March 2019
   ADMINISTRATION ACCOUNT


   Receipts
     None                                                                                          nil                       nil


                                                                                                   nil                       nil



   Payments
     None                                                                                          nil


                                                                                                   nil                       nil


   Balance held by Joint Administrators                                                            nil                       nil


   NYSCO POST-APPOINTMENT LOAN ACCOUNT
   As at 2 March 2019


   Operating Costs
     Staff costs including tax & social security contributions           1               ( 124,046)                 ( 216,442)
     Legal and professional fees and costs                               2               ( 103,843)                 ( 126,098)
     General office costs                                                3                    ( 15,160)               ( 15,529)
     Insurance: D&O cover                                                4                    ( 98,760)               ( 98,760)


                                                                                         ( 341,809)                 ( 456,829)
   Legal Fees and Associated Costs
     Legal fees and disbursements                                        5               ( 972,391)               ( 1,900,112)
     IT services                                                         6                     ( 9,692)               ( 74,535)


                                                                                         ( 982,083)               ( 1,974,647)
   Joint Administrators' Fees & Disbursements
     Joint Administrators' pre-appointment fees                          7                         nil                ( 64,500)
     Joint Administrators' post-appointment fees                         7               ( 451,228)                 ( 748,008)
     Joint Administrators' general disbursements                         8                       ( 479)                ( 3,654)


                                                                                         ( 451,707)                 ( 816,162)


   Total loaned to BSG Resources Limited (In Administration)                          ( 1,775,598)               ( 3,247,637)


   NOTES
   1. The Company retains two members of staff who provide administrative and operational functions.
   2. Legal and professional fees incurred in respect of operational matters.
   3. Office costs included utility costs, office supplies, insurance (excluding D&O cover)
   4. Director and Officer insurance indemnity cover has been obtained in respect of the retained employees.
   5. Legal fees and costs incurred in relation to matters arising in the Administration. This includes £258,363 in respect of
   the ICSID arbitration tribunal fees.
   6. IT services includes the provision of cloud-based storage for data and digital documents relating to various legal
   proceedings.
   7. The Joint Administrators' pre- and post-appointment fees have been approved by the Royal Court of Guernsey. A
   request for fees of £150,361 has been made to Nysco but is unpaid.
   8. Disbursements incurred are detailed in the body of the report.
Appendix 2
BSG Resources Limited (In Administration)
Summary of Joint Administrators’ Time Costs

For the Period 6 March 2018 to 2 March 2019
                   Grade          Partner               Principal/Director         Senior Manager/Manager                Executive                                                 Totals
           Average Rate        £699 per hour              £448 per hour                 £367 per hour                  £203 per hour                                           £439 per hour
                           Hours             £         Hours             £           Hours            £             Hours            £                                      Hours            £
Appointment Matters             21.50      14,942.50       49.10       22,839.12         10.85       4,029.80             -               -                                     81.45          41,811
Day One Matters                  6.50       4,526.41       33.90       12,987.00         45.50      16,212.23            0.30           33.48                                   86.20          33,759
Litigation Matters             295.20     209,108.19      353.25      167,817.51        165.95      64,860.75           22.00       7,623.00                                   836.40        449,409
Trading Matters                 57.55      36,477.37      238.90       91,112.58        176.25      53,884.80            4.80          370.31                                  477.50        181,845




                                                                                                                                     19-11845-shl
Tax                              6.35       4,439.98       18.91       11,462.18          1.00          302.40           3.65          646.20                                   29.91          16,851
Statutory Compliance             1.75       1,277.33       70.20       26,787.60         36.75      12,064.50             -               -                                    108.70          40,129
General Administration          47.65      33,575.77      113.00       52,210.53        158.20      62,587.98            1.20          101.30                                  320.05        148,476
Other Matters                   99.35      70,021.07      207.90      100,718.82        180.40      70,352.91           36.00       5,043.60                                   523.65        246,136
Agreed Discount                                                                                                                                                                               (75,856)
                               535.85        374,369    1,085.16        485,935         774.90        284,295                                      67.95           13,818    2,463.86      1,082,561

For the Period 6 September 2018 to 2 March 2019




                                                                                                                                     Doc 5-7
                   Grade         Partner                Principal/Director         Senior Manager/Manager                Executive                                                Totals
           Average Rate       £692 per hour               £471 per hour                 £329 per hour                  £138 per hour                                           £399 per hour
                          Hours             £          Hours             £           Hours            £             Hours            £                                      Hours            £
Appointment Matters
Day One Matters




                                                                                                                 Filed 06/03/19 Entered 06/03/19 14:18:56
Litigation Matters           127.60       90,701.72       141.65       69,016.05         44.75       14,694.98                                               -        -        314.00      174,412.74
Trading Matters                49.75      30,914.47        94.40       40,036.50         95.45       28,864.08                                              1.55   138.56      241.15       99,953.60
Tax                             1.50        1,069.23       12.71        7,590.47          1.00          302.40                                              2.85   513.00       18.06        9,475.10
Statutory Compliance            1.75        1,277.33       23.80       10,579.14         32.00        9,982.58                                               -        -         57.55       21,839.04
General Administration          9.50        6,712.73       59.40       27,288.27         48.45       17,946.86                                              0.70    53.01      118.05       52,000.87
Other Matters                  35.15      25,160.68        99.50       48,510.00         56.70       19,676.16                                               -        -        191.35       93,346.84




                                                                                                                              12 of 12
Agreed Discount                                                                                                                                                                               (75,856)
                             225.25          155,836      431.46        203,020         278.35         91,467                                               5.10     705       940.16         375,172




                                                                                                                                     Exh
